IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 715
                                     :
         ORDER AMENDING RULES        :                        SUPREME COURT RULES DOCKET
         803(6), 803(8) AND 803(10), :
         APPROVING THE REVISION OF :
         THE COMMENTS TO RULES 802, :
         803(7) AND 803(9), AND      :
         ADOPTING NEW RULE 902(13) :
         OF THE PENNSYLVANIA RULES :
         OF EVIDENCE                 :


                                                ORDER

PER CURIAM

    AND NOW, this 9th day of November, 2016, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public
comment at 45 Pa.B. 6472 (November 7, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Pennsylvania Rules of Evidence 803(6), 803(8), and 803(10) are amended;
         2) The Comments to Pennsylvania Rules of Evidence 802, 803(7), and 803(9)
            are revised; and
         3) Pennsylvania Rule of Evidence 902(13) is adopted;

in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2017.

Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.